Third District Court of Appeal
                               State of Florida

                          Opinion filed October 7, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1740
                     Lower Tribunal No. 14-23595-CA-20
                            ________________


                 Tower Hill Prime Insurance Company,
                                    Appellant,

                                        vs.

                             Alfredo Torralbas,
                                    Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Hon. William L.
Thomas, Judge.

     Koch Parafinczuk & Wolf, P.A., and Jason B. Wolf, Justin R. Parafinczuk,
and Coleen M. Crocco (Fort Lauderdale), for appellant.

     The Deiner Firm, P.A., and Eric Deiner, for appellee.


Before WELLS, SHEPHERD, and LOGUE, JJ.

     LOGUE, J.
      Tower Hill Prime Insurance Company appeals an order determining Alfredo

Torralbas’ entitlement to attorney’s fees and costs. An order that merely

determines entitlement to attorney’s fees without actually awarding an amount of

fees is not final and, therefore, not appealable. Reid v. Estate of Sonder, 63 So. 3d
7, 11 (Fla. 3d DCA 2011) (“It is well established that an order granting entitlement

to fees is a non-final, non-appealable order until the amount of the fee is set.”).

While the order under appeal determines Torralbas’ entitlement, it does not set the

amount of the fees and costs. This Court therefore lacks appellate jurisdiction to

review the order.

      Dismissed.




                                         2